Name: Commission Implementing Regulation (EU) No 896/2014 of 18 August 2014 repealing Implementing Regulation (EU) No 793/2013 establishing measures in respect of the Faroe islands to ensure the conservation of the Atlanto-Scandian herring stock
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 19.8.2014 EN Official Journal of the European Union L 244/10 COMMISSION IMPLEMENTING REGULATION (EU) No 896/2014 of 18 August 2014 repealing Implementing Regulation (EU) No 793/2013 establishing measures in respect of the Faroe islands to ensure the conservation of the Atlanto-Scandian herring stock THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1026/2012 of the European Parliament and of the Council of 25 October 2012 on certain measures for the purpose of the conservation of fish stocks in relation to countries allowing non-sustainable fishing (1), and in particular Article 7 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 793/2013 of 20 August 2013 establishing measures in respect of the Faeroe Islands to ensure the conservation of the Atlanto-Scandian herring stock (2) identifies the Faroe Islands as a country allowing non-sustainable fishing and adopts certain measures regarding the fishery for Atlanto-Scandian herring and its associated species, pursuant to Regulation (EU) No 1026/2012. (2) Article 7 of Regulation (EU) No 1026/2012 provides that such measures shall cease to apply when the country allowing non-sustainable fishing adopts, autonomously or within consultations, appropriate corrective measures for the conservation and management of the stock of common interest which do not undermine the effect of measures taken by the Union. (3) By announcement of the Faroese Minister for Fisheries of 12 June 2014, the Faroe Islands have adopted a catch limit of 40 000 t of herring for 2014, a figure which, in absolute and relative terms, is well below the catch limit of 105 230 t adopted for 2013. This would increase by 4,4 % the overall TAC for 2014 proposed by the other coastal States under the existing long-term management plan. (4) According to the most recent scientific advice, the estimated effect of this increase in catch in 2014 on the biomass of herring by the beginning of 2015 would only be 0,4 %, a figure that can be considered non-significant in terms of conservation of the stock. (5) The corrective measure adopted by the Faroe Islands, when taken together with the shares adopted jointly by the other coastal States, i.e. Russian Federation, Norway, Iceland and the Union, will not therefore undermine the conservation efforts agreed between the EU and the other coastal States. (6) As a consequence, the measures adopted by the Commission under Implementing Regulation (EU) No 793/2013 should cease to apply in accordance with Article 7(1) of Regulation (EC) No 1026/2012. Implementing Regulation (EU) No 793/2013 should thus be repealed. (7) As continuing the application of those measures is not required, this Regulation should enter into force on the day following that of its publication. (8) This is without prejudice to the future quotas to be set by the Faroe Islands or to the forthcoming coastal state consultations on the joint management of Atlanto-Scandian herring. (9) The Committee for Fisheries and Aquaculture did not deliver an opinion, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 793/2013 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 316, 14.11.2012, p. 34. (2) OJ L 223, 21.8.2013, p. 1.